Motion for leave to appeal to the Court of Appeals granted. [See ante, p. 590.] The court hereby certifies that the following questions of law have arisen which in its opinion ought to be reviewed by the Court of Appeals: (1) Are there sufficient findings of fact to sustain the determination? (2) Was there competent proof of all the facts necessary to be proved in order to authorize the Water Power and Control Commission to deny the application of the New York Water Service Corporation? (3) If there was such competent proof, was there, upon all the evidence, such a preponderance of proof against the existence of any of those facts that the verdict of a jury affirming the existence thereof, rendered in an action in the Supreme Court triable by a jury, would be set aside by the court as against the weight of evidence? Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.